We concur in the judgment. *Page 30
[1] We wish to make it clear, however, that in our opinion the word "designed" as used in the statute implies an intention of the defendant to use the prohibited articles for the unlawful purpose described in the statute. This being so, the information charging the offense in the language of the statute is sufficient. We think also that there is in the record sufficient evidence to support the implied finding that the defendant did intend to use the distilling devices referred to in the information in the manufacture and production of intoxicating liquor for beverage purposes.
A petition for a rehearing of this cause was denied by the District Court of Appeal on April 9, 1929, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 25, 1929.
All the Justices present concurred.